IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20794
                         Summary Calendar



SUSAN J. URBAN,

                               Plaintiff-Appellant,


versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,

                               Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                         USDC No. H-94-4142
                        - - - - - - - - - -
                          February 13, 1997
Before SMITH, DUHE’ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Susan J. Urban appeals the district court's decision in

favor of the Commissioner, denying her disability insurance

benefits and Supplemental Security Income.   Urban argues that the

Commissioner’s decision is not supported by substantial evidence

and that the Commissioner failed to apply the correct legal

standards.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-20794
                                 - 2 -

     The Commissioner applied the proper legal standards in

denying benefits to Urban.    See 20 C.F.R. §§ 404.1520, 416.920

(1995); Leggett v. Chater, 67 F.3d 558, 563 n.2 (5th Cir. 1995).

Further, a review of the record reflects substantial evidence

supporting the Commissioner’s decision.     See Ripley v. Chater, 67

F.3d 552, 555 (5th Cir. 1995).

     Urban’s “Amended Motion for Remand Based on Incompetence of

Defendant’s Expert Witness” is DENIED.

     AFFIRMED.